Citation Nr: 0714969	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  00-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include a cervical spine disorder, a lumbar spine 
disorder, and headaches.

2.  Entitlement to service connection for a bilateral leg 
disorder, to include sciatica of the lower extremities.

3.  Entitlement to service connection for a bilateral hand 
disorder, to include bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for gastroenteritis, to 
include gastritis, bleeding ulcers, duodenum, and pyloris.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1979.  Records indicate periods of active duty for 
training and inactive duty training between December 1979 and 
April 2001.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision in 
which the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for head injury residuals.  In a March 2001 decision, the 
Board also denied this claim.  The veteran thereafter 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court) which, by means of an Order 
promulgated in February 2002, vacated the Board's decision 
and remanded the case to the Board for further development.  
The Board requested additional development of this claim by 
memorandum in July 2002 and by remand in May 2003.  The case 
is again before the Board for appellate consideration.

In a February 2004 rating decision, the RO denied claims of 
service connection for bilateral leg and hand disorders, and 
for gastroenteritis.  These matters were subsequently 
developed for appellate review.

In a November 2004 decision, the RO denied the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD).  The veteran indicated disagreement with 
that decision in December 2004, and was furnished with a 
statement of the case on that issue in January 2006.  As of 
this date, he is not shown to have submitted a substantive 
appeal, and his claim for service connection for PTSD is not 
before the Board on appeal.  See 38 C.F.R. § 20.200 (2005). 

The issues of entitlement to service connection for bilateral 
leg and hand disorders, and for gastroenteritis, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The medical evidence does not demonstrate that the veteran 
incurred a head injury while on active duty, active duty for 
training, or inactive duty training.


CONCLUSION OF LAW

A head injury, with residuals to include a cervical spine 
disorder, a lumbar spine disorder, and headaches, was not 
incurred in or aggravated by active duty, active duty for 
training, or inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters from the 
RO in October 2002 and October 2003.  These letters informed 
the veteran of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the VA.  While these 
letters were issued subsequent to the initial adjudication of 
his case in November 1999, his case was readjudicated by the 
RO, following issuance of these letters, in January 2005 and 
January 2006, as reflected by the supplemental statements of 
the case issued in those months, thereby curing any Pelegrini 
timing defect.  There is no indication that the veteran has 
not been properly apprised of the appropriate legal 
standards, and his and VA's obligations, pursuant to the 
VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The veteran was furnished by 
the RO with a letter pertaining to these matters in March 
2006.

Duty to assist

The veteran's service medical records, with the exception of 
the report of a medical examination conducted in November 
1983, and the report of a medical examination conducted in 
January 1998 with accompanying report of medical history, 
have not been associated with his claims file and are 
apparently unavailable; review of the claims file shows 
repeated and unsuccessful attempts to obtain those records.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile).  However, 
post-service medical records and the reports of VA 
examinations have been associated with his claims folder.  He 
was offered, and declined, the opportunity to present 
testimony at the RO and/or before a member of the Board.  The 
Board has carefully reviewed his statements and concludes 
that he has not identified further probative evidence not 
already of record that could be obtained, or that there is 
any outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his case.  There is no indication in the file 
that there are additional available and relevant records that 
have not yet been secured.

The Board notes that additional evidence was received in the 
record in January 2007, without an accompanying waiver of RO 
consideration of that additional evidence by the veteran or 
his representative.  However, as the additional evidence 
pertains to a fact already established by evidence previously 
of record, namely that the veteran has current back 
disability, the veteran is not prejudiced by the Board's 
adjudication of the claim for service connection for 
residuals of a head injury, to include a cervical spine 
disorder, a lumbar spine disorder and headaches, at this 
time.

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, in support of the claim.  
The Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service or by active duty for training, or for disability 
resulting from injury incurred in or aggravated by inactive 
duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As noted above, most of the veteran's service medical records 
are apparently unavailable.  The Board is aware that, in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The clinical evidence demonstrates the presence of current 
medical problems, to include headaches, and neck and lower 
back impairment, that are cited by the veteran as the 
residuals of a head injury he claims occurred while he was on 
active duty for training in September 1992.  Hickson element 
(1), current disability, is met.

The clinical evidence, however, does not demonstrate that 
these disabilities are the product of an inservice injury or 
disability, such that service connection could be found.  
While the majority of the veteran's service medical records 
are not available, it must be noted that the report of the 
January 1998 service examination is devoid of references to a 
head injury, or the residuals thereof; this report shows that 
the veteran's head, face, neck and scalp, and spine and other 
musculoskeletal systems, were each clinically evaluated as 
normal, with no indication of impairment or disability.  (The 
report of the November 1983 VA examination is likewise devoid 
of any such references; the veteran, however, has 
specifically alleged that his head injury occurred in 1993.)  
While the January 1998 report of medical history notes that 
the veteran indicated that he had "1993 head trauma due to 
injury from 'hitting head on 5 ton trunk gate,'" and while 
the file includes several statements from fellow former 
servicemen, associated with the claims file subsequent to 
January 1998, to that effect, it must be pointed out that 
there are no records contemporaneous of treatment that would 
have been accorded the veteran in conjunction with his 
alleged head injury.  There are no records showing that he 
was accorded treatment for his purported head injury in the 
period immediately subsequent to the period of service in 
which this injury allegedly occurred, nor has he indicated 
that any such treatment was provided.  In other words, the 
only evidence that the veteran incurred a head injury is lay 
statements to that effect.  

The report of an August 1999 VA head and spinal cord 
examination shows that the examiner concluded that the 
veteran had no symptoms suggesting that there was any 
impairment of his brain in terms of alertness, language, 
cognitive function, presence or absence of seizures, and 
impairment or affect of memory.  With regard to the veteran's 
spinal cord, the examiner noted that there was no loss of 
power, sensation, or alteration of reflex except as it 
applied to the upper extremity, and for which the examiner 
had no satisfying structural explanation.  The examiner 
characterized the veteran's spinal complaints as "difficult 
to take seriously," and also stated that "[i]t is not 
possible for me to identify any area of abnormality which was 
objective in nature."  The examiner concluded that, in his 
opinion, the veteran "is without evidence of any disease, 
disorder, spinal cord, cauda equina or roots.  Furthermore, 
[the veteran] is without convincing evidence of functional 
impairment of the spine."

The reports of VA spine and neurological examinations 
conducted in November 2002 also show that a relationship 
between any current medical problems and the purported 1995 
injury as described by the veteran was specifically rejected.  
The report of the spine examination indicates findings by the 
examiner that, "[w]hatever the cause of this veteran's 
current abnormal imaging studies, it is the statement of this 
examiner that considering the review of the [claims] file and 
the nature of the 1995 alleged injury that it is not likely 
that it is related to his lumbar complaints nor to the 
imaging findings on cervical spine."  The report of the 
neurological examination indicates comments by the examiner 
that he found no consistent pattern of neurological deficit, 
and that the veteran's complaints of inability to move his 
limbs were inconsistent with the fact that he was able to 
walk with and without a cane, doing not much better with one 
than without one.  The examiner noted that the veteran "was 
apparently quite active," based on the presence of a 
substantial palmar callus.  The examiner also noted, with 
regard to the veteran's complaints of headaches, that the 
veteran's history of symptoms, as provided by the veteran, 
"is not consistent with any known headache pattern...."

Moreover, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion linking the 
disability to service, the demonstration of a central disc 
bulge at L4-L5 by CT scan examination in 2006 is too remote 
from service to be reasonably related to service.

In brief, the medical record is devoid of either treatment 
for the purported accident and its immediate aftermath, or of 
clinical findings relating any current medical problems to 
such an injury or identifying any such problems as residuals 
thereof.  See 38 C.F.R. § 3.303(d) (2005).  Hickson element 
(2), an inservice disability or injury, is not satisfied.

In the absence of satisfaction of all three Hickson elements, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for head 
injury residuals.  His claim, accordingly, fails.


ORDER

Service connection for residuals of a head injury, to include 
a cervical spine disorder, a lumbar spine disorder, and 
headaches, is denied.


REMAND

With regard to the veteran's claims for service connection 
for bilateral hand and leg disorders, and for 
gastroenteritis, the Board notes that the RO most recently 
reviewed these claims in April 2005, as reflected by the 
statement of the case (SOC) issued in that month.  Since that 
SOC was promulgated, however, additional evidence was 
associated with the veteran's claims file.  This evidence has 
not been considered by the RO, nor has the veteran or his 
representative waived such consideration.  See 38 C.F.R. 
§ 20.1304(c) (2005).  In this regard, the veteran's 
representative's statement of June 2005 is construed as 
specifically rejecting waiver of RO review of the additional 
evidence.

Accordingly, the case is REMANDED for the following action:

The RO should review all evidence 
associated with the veteran's claims file 
subsequent to the issuance of the SOC in 
April 2005, with regard to the veteran's 
claims for service connection for 
bilateral hand and leg disabilities, and 
for gastroenteritis.  If any benefit 
sought remains denied, he and his 
attorney should be provided with a 
supplemental statement of the case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


